Citation Nr: 1513793	
Decision Date: 03/31/15    Archive Date: 04/03/15

DOCKET NO.  14-28 206A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an increased initial rating for bilateral hearing loss, currently evaluated as10 percent disabling.  


ATTORNEY FOR THE BOARD

Nicole Klassen, Senior Counsel 



INTRODUCTION

The Veteran had active service from September 1951 to September 1953.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Board has considered documentation included in Virtual VA and the Veterans Benefits Management System (VBMS).  Virtual VA contains VA treatment records dated from September 2009 to October 2013, as well as documents that are duplicative of those in the paper file.  VBMS contains a duplicate copy of the Veteran's August 2014 VA Form 9.   

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

During the entire pendency of the appeal, the Veteran's bilateral hearing loss has been manifest by no greater than Level I hearing in the right ear and Level XI hearing in the left ear.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 10 percent for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159; 4.1; 4.10; 4.85, Diagnostic Code (DC) 6100; 4.86 (2014).



REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

VA has a duty to notify and assist the Veteran in substantiating his claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  The Veteran's claim arises from a disagreement with the initial evaluation assigned following the grant of service connection for bilateral hearing loss.  Courts have held that once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

Regarding the duty to assist, the Board finds that all relevant facts have been properly developed and that all evidence necessary for equitable resolution of the issue on appeal has been obtained in accordance with 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  The Veteran's service treatment records have been associated with the claims file and all identified and available post-service treatment records have been obtained, including private treatment records from the Ear, Nose, and Throat Associates of South Florida dated from December 2009 to December 2012, and VA treatment records dated from September 2009 to October 2013.  

Additionally, the Board notes that VA is obliged to provide a VA medical examination and/or obtain a medical opinion based upon a review of the evidence of record if it is determined that such examination/opinion is necessary to decide the claim.  See 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i); see also McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  In this case, the Veteran was afforded a VA audiological examination in May 2012 assessing the nature, extent, and severity of his hearing loss.  The Board finds that this VA examination is adequate because the examiner conducted a clinical evaluation, reviewed the Veteran's medical history, and described the Veteran's bilateral hearing loss in sufficient detail so that the Board's evaluation is fully informed.  See Nieves-Rodriquez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Moreover, the VA audiological examination specifically addressed the reported functional effects of the Veteran's bilateral hearing loss, including difficulty understanding speech and difficulty hearing movies/television.  See Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007) (holding that in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report).  Further, the Veteran has not alleged that this disability has worsened since his most recent May 2012 VA examination, nor has he contended that the examination report is otherwise inadequate to decide his increased rating claim.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (holding that once VA undertakes efforts to provide examinations, it must ensure their adequacy).  Therefore, the Board finds that the examination report of record is adequate to adjudicate the Veteran's rating claim and no further examination is necessary.

The duty to assist has therefore been satisfied and there is no reasonable possibility that any further assistance to the Veteran by VA would be capable of substantiating his claim.  Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

II. Increased Rating for Bilateral Hearing Loss

In an October 2012 rating decision, the RO granted the Veteran's June 2011 claim for entitlement to service connection for bilateral hearing loss and assigned a ten percent disability rating for this disability under 38 C.F.R. § 4.85, DC 6100, effective June 15, 2011.  The Veteran now disagrees with this rating assignment and contends that a higher evaluation is warranted.  See Veteran's January 2013 Notice of Disagreement and August 2014 VA Form 9.  

Disability ratings are based on the average impairment of earning capacity resulting from a disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  An evaluation of the level of disability present includes consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10.  

The disability rating assigned for hearing loss is determined by a mechanical application of the rating schedule to the numeric designations assigned based on audiometric test results.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992). 

Evaluations of defective hearing range from noncompensable to 100 percent disabling.  The basic method of rating hearing loss involves audiological testing of organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests (Maryland CNC), together with the average hearing threshold level as measured by puretone audiometry tests in the frequencies of 1000, 2000, 3000, and 4000 Hertz.  The puretone threshold average is the sum of puretone thresholds at 1000, 2000, 3000, and 4000 Hertz divided by four.  To evaluate the degree of disability of service-connected hearing loss, the rating schedule establishes eleven auditory acuity levels ranging from numeric level I for essentially normal acuity, through numeric level XI for profound deafness.  See 38 C.F.R. § 4.85, DC 6100. 

The rating criteria include an alternate method of rating exceptional patterns of hearing loss as defined in 38 C.F.R. § 4.86 (puretone threshold of 55 decibels or more at 1000, 2000, 3000, and 4000 Hertz; puretone threshold of 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz).  See 38 C.F.R. § 4.86.

In Fenderson v. West, 12 Vet. App 119 (1999), the Court emphasized the distinction between a new claim for an increased evaluation of a service-connected disability and a case (such as this one) in which the Veteran expresses dissatisfaction with the assignment of an initial disability evaluation where the disability in question has just been recognized as service-connected.  VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim - a practice known as "staged rating."  In this regard, in Hart v. Mansfield, 21 Vet. App. 505 (2007), the Court held that "staged ratings" are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Id. at 510.  However, as discussed below, the record reflects that the Veteran's bilateral hearing loss has remained fairly constant with respect to the applicable schedular criteria throughout the course of this appeal.   

Based on a thorough review of all of the medical and lay evidence of record in this case, the Board finds that the evidence fails to establish entitlement to a higher disability rating for the Veteran's bilateral hearing loss under 38 C.F.R. § 4.85, DC 6100, at any time during the appellate period.  

During VA treatment in September 2009 and October 2013, the Veteran requested audiological consultations; however, no audiological testing was performed at that time.  

The Veteran underwent private audiological testing at the Ear, Nose, and Throat Associates of South Florida in December 2010 (i.e., approximately six months prior to filing his service connection claim), which revealed pure tone thresholds, in decibels, as follows: 


HERTZ

A
1000
B
2000
C
3000
D
4000
A+B+C+D
AVG.
RIGHT
20
35
75
70
50
LEFT
70
85
85
90
82.5

Northwestern University Auditory Test Number 6 (NU-6) revealed a speech recognition score of 92 percent in the right ear and 32 percent in the left ear.  Based on these results, the audiologist diagnosed the Veteran with moderate to severe high frequency hearing loss in the right ear with excellent discrimination, and moderate to profound sensorineural hearing loss in the left ear with poor discrimination.  The audiologist then went on to report that the Veteran was a candidate for amplification, noting that the Veteran had been provided hearing aids by VA.  

Significantly, however, the December 2010 audiological testing did not include Maryland CNC speech recognition testing.  In this regard, the Board notes that, pursuant to 38 C.F.R. § 4.85(a), an examination for hearing impairment for VA purposes must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test.  Accordingly, because the December 2010 audiological evaluation did not include Maryland CNC controlled speech discrimination testing, the Board finds this report to be inadequate for rating purposes.  See 38 C.F.R. § 4.85; see also Savage v. Shinseki, 24 Vet. App. 259 (2011).

For sake of argument, however, the Board has considered whether these results would warrant a higher evaluation if they were adequate for rating purposes.  In this regard, the Board notes that the December 2010 results equate to an assignment of Level I hearing for the right ear and Level XI hearing for the left ear using Table VI.  Table VIA would not be available to the Veteran for his right ear because (1) his pure tone threshold is not 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz, and (2) his pure tone threshold is not 55 decibels or more at each of 1000, 2000, 3000, and 4000 Hertz.  See 38 C.F.R. § 4.86.  Table VIA would be available to the Veteran for his left ear because his pure tone threshold is 55 decibels or more at 1000, 2000, 3000, and 4000 Hertz.  Using Table VIA, the Veteran's December 2010 left ear results would equate to Level VII for the left ear.  In this case, because Table VI would result in the higher numerical evaluation for the Veteran's left ear, it would be used for rating purposes.  Accordingly, assuming the adequacy of the December 2010 examination for rating purposes, these results would warrant a 10 percent disability evaluation.  

The Veteran was afforded a VA examination in May 2012, and at that time, the Veteran's pure tone thresholds, in decibels, were as follows: 


HERTZ

A
1000
B
2000
C
3000
D
4000
A+B+C+D
AVG.
RIGHT
25
35
75
65
50
LEFT
70
90
95
85
85

Maryland CNC Word List Speech Recognition testing revealed a speech recognition score 96 percent in the right ear and 26 percent in the left ear.  Based on these results, the examiner diagnosed the Veteran with sensorineural hearing loss in the frequency range of 500 to 4000 Hertz bilaterally.  The examiner also noted that the Veteran had great difficulty understanding speech and does not find hearing aid use helpful.  

The May 2012 examination results equate to an assignment of Level I hearing for the right ear and Level XI hearing for the left ear using Table VI.  Table VIA is not available to the Veteran for his right ear because (1) his pure tone threshold is not 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz, and (2) his pure tone threshold is not 55 decibels or more at each of 1000, 2000, 3000, and 4000 Hertz.  See 38 C.F.R. § 4.86.  Table VIA is available to the Veteran for his left ear because his pure tone threshold is 55 decibels or more at 1000, 2000, 3000, and 4000 Hertz.  Using Table VIA, the Veteran's left ear results equate to Level VIII for the left ear.  In this case, because Table VI results in the higher numerical evaluation for the Veteran's left ear, it will be used for rating purposes.  Accordingly, using Table VII, the Veteran's May 2012 audiologic test results warrant a 10 percent disability evaluation.  

Based on the evidence above, the Board finds that a rating in excess of 10 percent for the Veteran's bilateral hearing loss is not warranted.  In making this determination, the Board has considered the Veteran's lay statements regarding the severity of his symptomatology.  Specifically, the Board notes that the Veteran has reported that he has great difficulty understanding speech, hearing in a theater, watching television, or understanding normal spoken words at a dinner table; cannot hear anything in his left ear; and does not find hearing aid use to be helpful.  See Veteran's January 2013 Notice of Disagreement and August 2014 VA Form 9; May 2012 VA examination report.  He has also reported that he has had to revert to reading lips in an effort to understand conversation.  See Veteran's January 2013 Notice of Disagreement.  

The Veteran is competent to report his observations with regard to his hearing loss, including difficulty hearing and understanding speech.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  In this regard, the Board finds the Veteran's statements regarding his symptomatology to be consistent with the ten percent disability rating currently assigned, which accounts for profound deafness in the left ear and essentially normal hearing acuity in the right ear.  To the extent he argues that his symptomatology is more severe, his statements must be weighed against the other evidence of record.  Here, the Board finds the specific examination findings of trained health care professionals to be of greater probative weight than the Veteran's more general lay assertions.  In making this determination, the Board reiterates that the disability rating assigned for hearing loss is determined by a mechanical application of the rating schedule to the numeric designations assigned based on audiometric test results.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992).  Accordingly, the Board finds that there is no schedular basis for a higher rating for the Veteran's service-connected bilateral hearing loss.    

The Board has also considered whether referral for an extraschedular rating is appropriate.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the rating criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (2013).  Related factors include "marked interference with employment" and "frequent periods of hospitalization."  Id.  

The Veteran has reported symptoms such as great difficulty understanding speech and hearing movies/television.  Difficulty understanding speech due to hearing loss is contemplated by 38 C.F.R. § 4.85, DC 6100.  In this regard, the Board highlights that the rating criteria for hearing loss are based, at least partially, on speech recognition scores.  Furthermore, 38 C.F.R. § 4.85, DC 6100, provides for higher ratings for more severe impairment of hearing.  Thus, the Board concludes that the applicable rating criteria adequately contemplate the manifestations of the Veteran's bilateral hearing loss.  The rating criteria are thus adequate to evaluate the disability, and referral for consideration of an extraschedular rating is not warranted.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

Additionally, the Board notes that, pursuant to Johnson v. McDonald, 762 F.3d 1362, 1365 (Fed. Cir. 2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where evaluation of the individual conditions fails to capture all of the symptoms associated with the service-connected disabilities experienced.  Here, the Board acknowledges that the Veteran is service-connected for multiple disabilities, including bilateral hearing loss and tinnitus.  However, even after affording the Veteran the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional symptoms that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

Finally, the Board finds that a total disability rating based on individual unemployability (TDIU) is not reasonably raised by the record because the Veteran does not contend, and the evidence does not otherwise show, that his bilateral hearing loss renders him unemployable.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this regard, although the May 2012 VA examiner noted that the Veteran's bilateral hearing loss impacts his ordinary conditions of daily living (including his ability to work) insofar as he has difficulty understanding speech and hearing movies/television, the Board finds that such impact is contemplated by the ten percent disability rating currently assigned for the Veteran's hearing loss.  Therefore, the Board finds that TDIU is not warranted based on the Veteran's service-connected bilateral hearing loss.

Accordingly, the Board concludes that the criteria for entitlement to an initial rating in excess of 10 percent for bilateral hearing loss are not met, and thus, the Veteran's claim must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102; Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997).  


ORDER

Entitlement to an initial rating in excess of 10 percent for bilateral hearing loss is denied.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


